Appeal by the defendant from a judgment of the Supreme Court, Queens County (Eng, J.), rendered August 7, 1992, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, his written statement made at the precinct less than an hour after being given his Miranda rights at the crime scene was properly admitted into evidence (see, People v Vasquez, 183 AD2d 864; see also, People v Adkins, 145 AD2d 937).
The defense psychiatrist’s progress notes relating to his examination of the defendant were discoverable under CPL 240.30 (1) (a). The notes related to "psychiatric evidence” that the defendant had "filed a notice of intent to proffer” at trial and they were documents which were made by a person other than the defendant, "whom [the] defendant intended] to call as a witness at trial” (CPL 240.30 [1] [a]; see also, People v Fratt, 146 Misc 2d 77; see also, People v Cruickshank, 105 AD2d 325, affd 67 NY2d 625). Therefore, in this case, the defendant was not prejudiced by the manner in which the People obtained the defense psychiatrist’s progress notes.
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Thompson, J. P., Santucci, Friedmann and Florio, JJ., concur.